United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 4, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40560
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SABY MORENO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:04-CR-277-2
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Saby Moreno appeals following her jury-trial convictions on

one count of conspiring to possess with intent to distribute a

controlled substance (Count One) and on one count of conspiring

to launder financial instruments (Count Two).   Moreno first

challenges the sufficiency of the evidence on Count Two.       Because

the issue of the sufficiency of the evidence was preserved, the

applicable standard of review is “whether, viewing all the

evidence in the light most favorable to the verdict, a rational



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40560
                                  -2-

trier of fact could have found that the evidence establishes the

essential elements of the offense beyond a reasonable doubt.”

United States v. Villarreal, 324 F.3d 319, 322 (5th Cir. 2003).

       Moreno argues that the evidence is insufficient because

there is no proof that she disposed of the proceeds of the drug

distribution activity by giving them to another person or that

money from drug distribution was actually used to pay the

supplier of drugs.    Moreno, however, was charged for her

participation in a money laundering conspiracy, not for a

substantive money laundering offense.       “When the underlying

offense is an inchoate one such as attempt or conspiracy, then

the attempt or conspiracy is all that must be shown . . .       , and

it is not necessary to show completion of the objective of that

inchoate crime.”     United States v. Rey, 641 F.2d 222, 224 n.6

(5th Cir. 1981).

       The evidence adduced at trial showed that cocaine was hidden

in a vehicle registered to Moreno and that Moreno, with the

assistance of a pilot whom she contacted, transported the cocaine

to Louisville, Kentucky, where it was sold.       Moreno participated

in counting out the drug proceeds and an amount sufficient to pay

the cocaine supplier, whom Moreno identified, was placed into a

bag.    The evidence was sufficient to establish that Moreno joined

a conspiracy to launder monetary instruments with the intent to

promote the carrying on of unlawful drug distribution activity.
                          No. 05-40560
                               -3-

See United States v. Threadgill, 172 F.3d 357, 366 (5th Cir.

1999); 18 U.S.C. §§ 1956(a)(1)(A)(i), (h).

     Moreno also contends that the evidence is insufficient to

prove that she engaged in a financial transaction involving

proceeds from drug trafficking in order to conceal the ownership

or control of the proceeds of drug trafficking.   Because, as

discussed above, the evidence was sufficient to show that Moreno

joined a conspiracy to launder monetary instruments with the

intent to promote the carrying on of unlawful drug distribution

activity, this argument fails.   See United States v. Johnson, 87
F.3d 133, 136 n.2 (5th Cir. 1996).

     Moreno also argues that the district court violated her

right under the Sixth Amendment to a unanimous jury verdict by

failing to give an instruction requiring the jury to unanimously

agree on which provision of 18 U.S.C. § 1956 she violated.    As

Moreno concedes, her failure to raise the issue in the district

court limits this court to plain error review.    See United States

v. Alford, 999 F.2d 818, 824 (5th Cir. 1993).

     “In the routine case, a general unanimity instruction will

ensure that the jury is unanimous on the factual basis for a

conviction, even where an indictment alleges numerous factual

bases for criminal liability.”   United States v. Holley, 942 F.2d
916, 925-26 (5th Cir. 1991).   However, such an instruction is

insufficient if “there exists a genuine risk that the jury is

confused or that a conviction may occur as the result of
                           No. 05-40560
                                -4-

different jurors concluding that a defendant committed different

acts.”   Id. at 926 (citation and quotation marks omitted).

     Here, the district court did give a general unanimity

instruction, and Moreno fails to point to any evidence of

confusion or disagreement within the jury.   Moreno has failed to

establish plain error.   See United States v. Tucker, 345 F.3d
320, 336 (5th Cir. 2003) (finding no plain error where appellant

“does not corroborate his claim of prejudicial error with a

modicum of evidence tending to show that the jury was confused or

possessed any difficulty reaching a unanimous verdict”).

     AFFIRMED.